HUNTLEY, Justice.
Fairway Development Company has filed this I.A.R. 12 certified appeal from the trial court’s order denying Fairway Development Company’s motion for partial summary judgment. After reviewing the briefs, and having heard oral argument, the Court is of the opinion that the appeal would not materially advance the processing of this litigation and, since the order is otherwise non-appealable, the Court concludes that the Rule 12 certification was improvidently granted. Accordingly, the appeal is dismissed and the case is remanded to the district court for further proceedings. See Pichon v. L.J. Broekemeier, Inc., 99 Idaho 598, 600, 586 P.2d 1042, 1044 (1978).
Costs to appellant.
DONALDSON, C.J., and SHEPARD, BAKES and BISTLINE JJ., concur.